Turner, J.
There was nothing in the evidence warranting a charge upon the ' subject of voluntary manslaughter; the evidence sufficiently established the charge of murder brought against the accused; and the newly discovered evidence was merely cumulative, and not of such a character as to constrain the granting of a new trial. Judgment affirmed.

All the Justices concur.

Indictment for murder. Before Judge Evans. Emanuel superior court. August 22, 1903.
F. H. Saffold, for plaintiff in error.
John C. Hart, attorney-general, and B. T. Rawlings, solicitor-general, contra.